     Case 2:18-cv-01600-KJM-AC Document 11 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    TRAVIS RUTLEDGE,                                 No. 2:18-cv-1600 KJM AC P
13                       Petitioner,
14           v.                                        ORDER
15    DEAN GROWDON, SHERIFF,
16                       Respondent.
17

18          Petitioner, formerly a county jail inmate proceeding pro se, has filed an application for a

19   writ of habeas corpus under 28 U.S.C. § 2254. ECF No. 1. The matter was referred to a United

20   States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 12, 2021, the magistrate judge issued findings and recommendations, which

22   were served on petitioner and which contained notice that any objections to the findings and

23   recommendations were to be filed within twenty-one days. ECF No. 9. Petitioner has not filed

24   objections to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                       1
     Case 2:18-cv-01600-KJM-AC Document 11 Filed 03/31/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1.The findings and recommendations issued February 12, 2021 (ECF No. 9), are
 5   ADOPTED in full;
 6          2. Petitioner’s motion to proceed in forma pauperis (ECF No. 2) is DENIED as moot;
 7          3. Petitioner’s application for a writ of habeas corpus is SUMMARILY DENIED for
 8   failure to state a claim upon which relief may be granted; and
 9          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
10   § 2253.
11   DATED: March 31, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
